     Case 2:13-cv-00452-TLN-DMC Document 37 Filed 08/20/21 Page 1 of 2


1                 LAW OFFICES OF
        REINER, SLAUGHTER,
2      MAINZER & FRANKEL, LLP
        2851 Park Marina Drive, Suite 200
3            Post Office Box 494940
            Redding, CA 96049-4940
                 (530) 241-1905
4              FAX (530) 241-0622

5    Russell Reiner, State Bar No. 84461
     Todd E. Slaughter, State Bar No. 87753
6    Benjamin H. Mainzer State Bar No. 257748
     Rick Lundblade, State Bar No. 220662
     April K. Stratte, State Bar No. 290423
7
     Attorneys for Plaintiffs
8
                                   UNITED STATES DISTRICT COURT
9
10                                EASTERN DISTRICT OF CALIFORNIA

11   JAMES GUND and NORMA GUND,                          CASE NO. 2:13-CV-00452-TLN-DMC

12                  Plaintiffs,                          JOINT STIPULATION TO MODIFY
                                                         PRETRIAL SCHEDULING ORDER AND
13   vs.                                                 ORDER
14
     COUNTY OF TRINITY, CALIFORNIA, a
15   governmental entity; CORPORAL RON
     WHITMAN; et al.,
16
               Defendants.
17   __________________________________/
18           Pursuant to Civil Local Rule 143(a)(1) and subject to the Court’s approval, the parties
19
     hereto jointly stipulate to modify the Pretrial Scheduling Order filed December 9, 2020,
20
     (Document #34) as detailed below. This is the first request to modify the schedule and it will
21
     not adversely impact this matter as the parties have been unable to complete discovery
22
     caused by the unexpectedly ongoing COVID-19 pandemic. No trial date has yet been set in
23
     this matter.
24

25             EVENT                           Original Deadline             New Proposed Deadline
     Discovery to be Completed            September 10, 2021               March 10, 2022
26   Disclosure of Experts                November 5, 2021                 May 9, 2022
     Supplemental Disclosure of           20 days after designation        20 days after designation
27   Experts
     Supplemental Discovery               No later than 30 days prior to   No later than 30 days prior to
28                                        dispositive motion hearing       dispositive motion hearing

     JOINT STIPULATION TO MODIFY PRETRIAL SCHEDULING
     ORDER AND ORDER                                                                          PAGE 1
     Case 2:13-cv-00452-TLN-DMC Document 37 Filed 08/20/21 Page 2 of 2


1                                   date                             date
     Motion Hearing                 March 10, 2022                   September 8, 2022
2

3           The parties agree that all other matters contained in the Pretrial Scheduling Order

4    (Document No. 34) filed December 9, 2020, are incorporated herein.

5
                                          Respectfully submitted,
6
            DATED: August 19, 2021
7                                         REINER, SLAUGHTER, MAINZER & FRANKEL
8

9                                         By: s/ Benjamin H. Mainzer                  _
                                                  BENJAMIN H. MAINZER
10                                                Attorneys for Plaintiffs

11
            DATED: August 19, 2021
12                                        PORTER | SCOTT
13

14                                        By: _s/John R. Whitefleet__                     .
                                                 JOHN R. WHITEFLEET
15                                               Attorneys for Defendants

16
            IT IS SO ORDERED:
17
            DATED: August 19, 2021
18

19
                                                   Troy L. Nunley
20
                                                   United States District Judge
21

22

23

24

25

26

27

28


     JOINT STIPULATION TO MODIFY PRETRIAL SCHEDULING
     ORDER AND ORDER                                                                          PAGE 2
